            Case 1:21-cv-03769-AT Document 1 Filed 04/28/21 Page 1 of 18




                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

DANTE CASTELLI,
                                                 Case No.
                                  Plaintiff,

                v.
                                                 JURY TRIAL DEMANDED
MAGNACHIP SEMICONDUCTOR
CORPORATION, CAMILLO MARTINO,
YOUNG-JOON KIM, KYO-HWA CHUNG,
MELVIN L. KEATING, ILBOK LEE,
GARY TANNER, and NADER
TAVAKOLI,

                                  Defendants.


  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, Dante Castelli (“Plaintiff”), by his undersigned attorneys, for this Complaint

against Defendants, alleges upon personal knowledge with respect to himself, and upon

information and belief based upon, inter alia, the investigation of counsel, as to all other

allegations herein, as follows:

                                    NATURE OF THE ACTION

       1.      This is an action brought by Plaintiff against Magnachip Semiconductor

Corporation (“Magnachip” or the “Company”) and the members of the Company’s board of

directors (collectively referred to as the “Board” or the “Individual Defendants” and, together with

Magnachip, the “Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities

Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a) and Rule 14a-9, 17 C.F.R.

§ 240.14a-9. Plaintiff’s claims arise in connection with the proposed merger between Magnachip,

South Dearborn Limited (“Parent”), and Michigan Merger Sub, Inc. (“Merger Sub”), a wholly-

owned subsidiary of Parent (“Proposed Transaction”). Both Parent and Merger Sub are investment



                                                1
             Case 1:21-cv-03769-AT Document 1 Filed 04/28/21 Page 2 of 18




vehicles established by Wise Road Capital LTD (“Wise Road”). Plaintiff also asserts a claim

against the Individual Defendants for breaching their fiduciary duty of candor/disclosure under

state law.

       2.       On March 25, 2021, Magnachip executed an Agreement and Plan of Merger with

Parent and Merger Sub (“Merger Agreement”), whereby Merger Sub will merge with and into

Magnachip, with Magnachip surviving and becoming a wholly-owned subsidiary of Parent.

       3.       Upon consummation of the Proposed Transaction, each share of the Company’s

common stock will be converted into the right to receive $29.00 in cash (“Merger Consideration”).

       4.       On April 19, 2021, in order to convince Magnachip’s public common shareholders

to vote in favor of the Proposed Transaction, Defendants authorized the filing of a materially

incomplete and misleading Preliminary Proxy Statement (“Proxy”) with the SEC, in violation of

Sections 14(a) and 20(a) of the Exchange Act.

       5.       In particular, the Proxy contains materially incomplete and misleading information

concerning: (i) the financial projections for Magnachip; (ii) the financial analyses performed by

the Company’s financial advisor, J.P. Morgan Securities LLC (“JP Morgan”); and (iii) the process

leading up to execution of the Merger Agreement.

       6.       The Proposed Transaction is expected to close in the second half of 2021, so the

special meeting of the Company’s shareholders to vote on the Proposed Transaction is imminent

(“Shareholder Vote”). Therefore, it is crucial that the material information omitted from the Proxy

is disclosed prior to the Shareholder Vote, so Magnachip’s shareholders can properly exercise their

corporate voting rights.

       7.       For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule 14a-9.




                                                 2
             Case 1:21-cv-03769-AT Document 1 Filed 04/28/21 Page 3 of 18




Plaintiff seeks to enjoin Defendants from taking any steps to consummate the Proposed

Transaction, unless and until the material information discussed below is disclosed to Magnachip’s

shareholders sufficiently before the Shareholder Vote or, in the event the Proposed Transaction is

consummated, to recover damages resulting from Defendants’ violations of the Exchange Act.

                                 JURISDICTION AND VENUE

       8.       This Court has jurisdiction over all claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the

1934 Act and Rule 14a-9.

       9.       Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over each Defendant by this Court permissible

under the traditional notions of fair play and substantial justice. “Where a federal statute such as

Section 27 of the [Exchange] Act confers nationwide service of process, the question becomes

whether the party has sufficient contacts with the United States, not any particular state.” Sec.

Inv’r Prot. Corp. v. Vigman, 764 F.2d 1309, 1315 (9th Cir. 1985). “[S]o long as a defendant has

minimum contacts with the United States, Section 27 of the Act confers personal jurisdiction over

the defendant in any federal district court.” Id. at 1316.

       10.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as 28 U.S.C. § 1391, because Defendants are found or are inhabitants or transact

business in this District. Indeed, Magnachip’s common stock trades on the New York Stock

Exchange (“NYSE”), which is headquartered in this District. See, e.g., United States v. Svoboda,

347 F.3d 471, 484 n.13 (2d Cir. 2003) (collecting cases). Further, the Company’s legal counsel




                                                 3
           Case 1:21-cv-03769-AT Document 1 Filed 04/28/21 Page 4 of 18




for the Proposed Transaction, Paul, Weiss, Rifkind, Wharton & Garrison LLP, is located in this

District at 1285 Avenue of the Americas, New York, NY 10019.

                                            PARTIES

        11.    Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Magnachip common stock.

        12.    Defendant Magnachip is a public company incorporated under the laws of

Delaware with principal executive offices located at 1, Allée Scheffer, L-2520, Luxembourg,

Grand Duchy of Luxembourg. The Company’s common stock trades on the NYSE under the

ticker symbol “MX.”

        13.    Defendant Camillo Martino is, and has been at all relevant times, a director of the

Company, and Chairman of the Board.

        14.    Defendant Young-Joon Kim is, and has been at all relevant times, a director of the

Company, and Chief Executive Officer (“Defendant Kim”).

        15.    Defendant Kyo-Hwa Chung is, and has been at all relevant times, a director of the

Company.

        16.    Defendant Melvin L. Keating is, and has been at all relevant times, a director of

the Company.

        17.    Defendant Ilbok Lee is, and has been at all relevant times, a director of the

Company.

        18.    Defendant Gary Tanner is, and has been at all relevant times, a director of the

Company.

        19.    Defendant Nader Tavakoli is, and has been at all relevant times, a director of the

Company.




                                               4
           Case 1:21-cv-03769-AT Document 1 Filed 04/28/21 Page 5 of 18




        20.     Defendants identified in paragraphs 13 through 19 are collectively referred to

herein as the “Board” or the “Individual Defendants,” and together with the Company, the

“Defendants.”

                                 SUBSTANTIVE ALLEGATIONS

I.       Background of Magnachip, Wise Road, and the Proposed Transaction

         21.    Magnachip together with its subsidiaries, designs, manufactures, and sells analog

and mixed-signal semiconductor platform solutions for communications, Internet of Things,

consumer, industrial, and automotive applications. The Company offers display solutions,

including source and gate drivers, and timing controllers that cover a range of flat panel displays

used in mobile communications, automotives, entertainment devices, notebook PCs, monitors and

liquid crystal displays, organic light emitting diodes, and micro light emitting diode (LED)

televisions. The Company also provides metal oxide semiconductor field effect transistors,

insulated-gate bipolar transistors, AC-DC converters, DC-DC converters, LED drivers, switching

regulators, linear regulators, and power management integrated circuits for a range of devices

comprising televisions, smartphones, mobile phones, wearable devices, desktop PCs, notebooks,

tablet PCs, and other consumer electronics, as well as for various industrial applications consisting

of power suppliers, e-bike, photovoltaic inverter, LED lighting, motor drive, and home appliances.

It serves consumer, computing, and industrial electronics original equipment manufacturers;

original design manufacturers; and electronics manufacturing services companies, as well as

subsystem designers. Magnachip sells its products through a direct sales force, as well as through

a network of agents and distributors worldwide.

         22.    Wise Road is a global private equity firm that invests in leading technology

companies. The firm focuses on identifying opportunities in enabling technologies for global




                                                 5
           Case 1:21-cv-03769-AT Document 1 Filed 04/28/21 Page 6 of 18




urbanization and smart & green life through close cooperation with companies across several main

themes, including smart city, intelligent manufacturing, and renewable energies.

          23.   According to the March 26, 2021, press release announcing the Proposed

Transaction:

           Magnachip Enters into Definitive Agreement with Wise Road Capital in a
                      Take Private Transaction Valued at $1.4 Billion

          SEOUL, South Korea, March 26, 2021 — Magnachip Semiconductor
          Corporation (“Magnachip” or the “Company”) (NYSE: MX), the South Korean
          leader in display and power solutions, today announced that it has entered into a
          definitive agreement (the “Agreement”) with South Dearborn Limited, a company
          incorporated in the Cayman Islands, and Michigan Merger Sub, Inc., a Delaware
          corporation, which are investment vehicles established by Wise Road Capital
          LTD and certain of its limited partners (“Wise Road”).

          Under the terms of the Agreement, Magnachip shareholders will receive $29.00
          in cash for each share of Magnachip’s common stock they currently hold,
          representing a premium of approximately 75% to Magnachip’s 3-month volume-
          weighted average share price and approximately a 54% premium to the unaffected
          closing stock price on March 2, 2021, the last trading day before media reports of
          third-party interest in acquiring Magnachip. The all-cash transaction has an equity
          value of approximately $1.4 billion. The transaction is fully backed by equity
          commitments and not contingent on any financing conditions.

          Following the closing of the transaction, Magnachip’s management team and
          employees are expected to continue in their roles, and the Company will remain
          based in Cheongju, Seoul and Gumi, South Korea. The transaction is expected to
          be seamless for customers and employees across Magnachip’s businesses.

          Magnachip’s Chief Executive Officer, YJ Kim, said: “This transaction is in the
          best interests of all of our stakeholders, including shareholders, customers and
          employees. It will provide an excellent opportunity to accelerate our MX 3.0
          growth strategy. Given their deep industry expertise, Wise Road Capital is an ideal
          partner for Magnachip, and we look forward to working with them as we chart the
          next phase for our company. We remain grateful to our customers for their trust
          and to our fellow employees for their unwavering commitment to delivering
          industry-leading products to customers worldwide.”

          Wise Road intends to work together with Magnachip’s management team to
          pursue the next step in the Company’s growth strategy and transform the
          Company into a true industry leader in the global display and power markets.
          Through its additional investment and global network, Wise Road will help



                                                 6
             Case 1:21-cv-03769-AT Document 1 Filed 04/28/21 Page 7 of 18




         Magnachip’s growth internationally. Wise Road remains absolutely committed to
         providing world-class products and services to the Company’s customers, while
         creating a stable environment for the company’s employees to grow and thrive.

         The Board of Directors of Magnachip has unanimously approved the Agreement
         and recommends that Magnachip shareholders vote in favor of the transaction.
         Details of the transaction and the Agreement are included with the Company’s
         current report on Form 8-K, which will be filed with the United States Securities
         and Exchange Commission in due course.

         The transaction is expected to close during the second half of 2021, subject to
         customary closing conditions, including the receipt of shareholder and regulatory
         approvals.

         Advisors
         J.P. Morgan Securities LLC served as exclusive financial advisor and Paul, Weiss,
         Rifkind, Wharton & Garrison LLP, Richards, Layton & Finger, PA and Kim &
         Chang served as legal counsel to Magnachip. BMO Capital Markets Corp. served
         as exclusive financial advisor and Hogan Lovells US LLP and Lee & Ko served
         as legal counsel to Wise Road Capital LTD.

(Emphasis in original).

       24.      The Merger Consideration represents inadequate compensation for the Company’s

shareholders. Indeed, on March 4, 2021, prior to execution of the Merger Agreement, Needham

and Company, LLC analyst, Ravindra Gil, stated that a sum-of-the-parts analysis indicated that

Magnachip may be worth $41-$46 per share, which is much higher than the Merger Consideration.

The analyst goes on to add that the Company’s stock may be worth significantly more, as

Magnachip moves its products portfolio to a greater percentage of Power IC revenue.

       25.      Therefore, it is imperative that the Company’s shareholders receive the material

information (discussed in detail below) that Defendants have omitted from the Proxy, necessary

for them to properly exercise their corporate suffrage rights and cast an informed vote on the

Proposed Transaction.

II.    The Proxy Omits Material Information

       26.      Defendants filed a materially incomplete and misleading Proxy with the SEC,



                                               7
             Case 1:21-cv-03769-AT Document 1 Filed 04/28/21 Page 8 of 18




despite the Individual Defendants being obligated to carefully review the Proxy before it was filed

with the SEC and disseminated to the Company’s shareholders, to ensure that it did not contain

any material misrepresentations or omissions. Thus, the Proxy should be amended prior to the

Shareholder Vote, so the Company’s shareholders can make an informed voting decision in

connection with the Proposed Transaction.

       27.      First, the Proxy fails to disclose material information regarding the financial

projections for Magnachip.

       28.      Despite references to Net Income, the Proxy fails to disclose Net Income

projections for the Company. By disclosing certain projections and withholding the material Net

Income projections, Defendants render the projections on page 68 of the Proxy materially

incomplete, because it provides a misleading valuation picture of Magnachip. Simply put, Net

Income projections are irreplaceable when it comes to fully, fairly, and accurately understanding

a company’s projections and value.

       29.      In addition, the Proxy fails to disclose the figures underlying the inputs used by

Magnachips’s management to calculate Adjusted EBITDA and Unlevered Free Cash Flow. The

Proxy discloses that Adjusted EBITDA was calculated with the following inputs: (i) EBITDA –

defined as income from continuing operations before interest expense, net, income tax expense

(benefit) and depreciation and amortization; (ii) equity-based compensation expense; (iii) foreign

currency loss (gain), net; and (iv) derivative valuation loss (gain), net. Similarly, Unlevered Free

Cash Flow was calculated using: (i) EBIT – adjusted to exclude stock-based compensation

expense, adding depreciation and amortization, and subtracting; (ii) taxes; (iii) capital

expenditures; (iv) increases in net working capital; (v) stock-based compensation expense; and

(vi) other one-time charges. Therefore, without disclosure of the figures underlying these inputs,




                                                8
             Case 1:21-cv-03769-AT Document 1 Filed 04/28/21 Page 9 of 18




the Company’s shareholders will be unable to understand how Magnachip’s management derived

the Company’s projections.

       30.      Unlike poker where a player must conceal his unexposed cards, the object of a

proxy statement is to put all of one’s cards on the table face-up. In this case, only some of the

cards were exposed—the others were concealed. If a proxy statement discloses financial

projections and valuation information, such projections must be complete and accurate. The

question here is not the duty to speak, but liability for not having spoken enough. With regard to

future events, uncertain figures, and other so-called soft information, a company may choose

silence or speech elaborated by the factual basis as then known—but it may not choose half-truths.

See Campbell v. Transgenomic, et al., No. 18-2198 (8th Cir., March 1, 2019) (noting that “half-

truths” are actionable misrepresentations under securities laws and collecting cases).

Accordingly, Defendants must disclose the Net Income projections for Magnachip, and the figures

underlying the inputs used to calculate Adjusted EBITDA and Unlevered Free Cash Flow.

       31.      Second, the Proxy omits material information regarding JP Morgan’s financial

analyses for the Proposed Transaction.

       32.        With respect to the Public Trading Multiples Analysis, the Proxy omits the

assumptions underlying JP Morgan’s selection of a CY2021E FV/EBITDA reference range for

the Company of 6.0x to 13.0x. In addition, the Proxy does not disclose the mean and median

multiples observed by JP Morgan in the analysis.

       33.        Further, for JP Morgan’s Discounted Cash Flow Analysis of the Company, the

Proxy fails to disclose the following information: (i) the inputs and assumptions underlying

application of a perpetual growth rate ranging from 2.0% to 3.0%; and (ii) the number of fully

diluted shares of Magnachip’s common stock outstanding.




                                               9
          Case 1:21-cv-03769-AT Document 1 Filed 04/28/21 Page 10 of 18




       34.         These key inputs are material to the Company’s shareholders, and their omission

renders the summary of JP Morgan’s Discounted Cash Flow Analysis incomplete and misleading.

As one highly-respected law professor explained regarding these crucial inputs, in a discounted

cash flow analysis a banker takes management’s forecasts, and then makes several key choices

“each of which can significantly affect the final valuation.” Steven M. Davidoff, Fairness

Opinions, 55 Am. U.L. Rev. 1557, 1576 (2006). Such choices include “the appropriate discount

rate, and the terminal value…” Id. As Professor Davidoff explains:

             There is substantial leeway to determine each of these, and any change can
             markedly affect the discounted cash flow value. For example, a change in
             the discount rate by one percent on a stream of cash flows in the billions of
             dollars can change the discounted cash flow value by tens if not hundreds
             of millions of dollars….This issue arises not only with a discounted cash
             flow analysis, but with each of the other valuation techniques. This dazzling
             variability makes it difficult to rely, compare, or analyze the valuations
             underlying a fairness opinion unless full disclosure is made of the various
             inputs in the valuation process, the weight assigned for each, and the
             rationale underlying these choices. The substantial discretion and lack of
             guidelines and standards also makes the process vulnerable to manipulation
             to arrive at the “right” answer for fairness. This raises a further dilemma in
             light of the conflicted nature of the investment banks who often provide
             these opinions.

       Id. at 1577-78 (emphasis added).          Without the above-mentioned information, the

Company’s shareholders cannot evaluate for themselves the reliability of JP Morgan’s Discounted

Cash Flow Analysis, make a meaningful determination of whether the implied equity value ranges

reflect the true value of Magnachip, or were the result of an unreasonable judgment by JP Morgan,

and make an informed decision regarding whether to vote in favor of the Proposed Transaction.

       35.       As for the Selected Transaction Multiples Analysis, the Proxy does not disclose the

mean and median multiples observed. Further, the Proxy omits the inputs and assumptions

underlying JP Morgan’s selection of a FV/NTM EBITDA reference range for the Company of

9.5x to 14.0x.



                                                  10
          Case 1:21-cv-03769-AT Document 1 Filed 04/28/21 Page 11 of 18




       36.     Finally, for the Analyst Price Targets for the Company, the Proxy omits the names

of the equity research analysts and the respective price targets observed, as well as the inputs and

assumptions underlying application of a discount rate of 10.75%.

       37.     Third, the Proxy fails to disclose certain material information pertaining to the

process leading up to execution of the Merger Agreement.

       38.     To start, Magnachip’s management will be retaining their roles in the post-

transaction company, yet the Proxy entirely omits this. Indeed, the Proxy does not disclose any

information surrounding the post-transaction employment discussions that may have taken place

with Wise Road and the timing and nature of such discussions. The Company’s shareholders are

entitled to this information, so they can evaluate this potential conflict of interest for themselves.

       39.     Next, the Proxy discloses that on November 30, 2020, Party D emailed Defendant

Kim an increased offer price of $23.50 per share and indicated that it would need to conduct its

due diligence, including review of the Company’s business information. On January 21, 2021,

Party D again reiterated that offer price in a non-binding letter sent to the Board. In fact, Party

D’s initial offer of $23.50 was one of the higher offer prices received by the Company, yet the

Company chose not to engage in serious negotiations with Party D and instead predominately

focused on negotiations with Party A. Thus, Magnachip’s shareholders are entitled to know why

Magnachip did not seriously engage in negotiations with Party D.

       40.     In sum, the omission of the above-referenced information renders the Proxy

materially incomplete and misleading, in contravention of the Exchange Act. Absent disclosure

of the foregoing material information prior to the Shareholder Vote concerning the Proposed

Transaction, Plaintiff will be unable to make an informed decision regarding whether to vote his




                                                  11
            Case 1:21-cv-03769-AT Document 1 Filed 04/28/21 Page 12 of 18




shares in favor of the Proposed Transaction, and he is thus threatened with irreparable harm,

warranting the injunctive relief sought herein.

                                       CAUSES OF ACTION

                                              COUNT I

(Against All Defendants for Violations of Section 14(a) of the Exchange Act and Rule 14a-9)

          41.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          42.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          43.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications shall not contain “any statement which, at the time and

in the light of the circumstances under which it is made, is false or misleading with respect to any

material fact, or which omits to state any material fact necessary in order to make the statements

therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          44.   The omission of information from a proxy will violate Section 14(a) and Rule 14a-

9 if other SEC regulations specifically require disclosure of the omitted information.

          45.   Defendants have issued the Proxy with the intention of soliciting the Company’s

public common stockholders support for the Proposed Transaction. Each of the Individual




                                                  12
          Case 1:21-cv-03769-AT Document 1 Filed 04/28/21 Page 13 of 18




Defendants reviewed and authorized the dissemination of the Proxy, which fails to provide critical

information regarding, amongst other things: (i) the financial projections for Magnachip; (ii) the

financial analyses performed by JP Morgan; and (iii) the process leading up to execution of the

Merger Agreement.

       46.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but

failed to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Proxy, but nonetheless failed to obtain and disclose such

information to the Company’s shareholders although they could have done so without

extraordinary effort.

       47.     The Individual Defendants knew or were negligent in not knowing that the Proxy

is materially misleading and omits material facts that are necessary to render it not misleading.

The Individual Defendants undoubtedly reviewed and relied upon most if not all of the omitted

information identified above in connection with their decision to approve and recommend the

Proposed Transaction; indeed, the Proxy states that JP Morgan reviewed and discussed its

financial analyses with the Individual Defendants, and further states that the Individual

Defendants considered the financial analyses provided by JP Morgan, as well as its fairness

opinion and the assumptions made and matters considered in connection therewith. Further, the

Individual Defendants were privy to and had knowledge of the Company’s projections and the

details surrounding the process leading up to the signing of the Merger Agreement. The Individual

Defendants knew or were negligent in not knowing that the material information identified above




                                                13
          Case 1:21-cv-03769-AT Document 1 Filed 04/28/21 Page 14 of 18




has been omitted from the Proxy, rendering the sections of the Proxy identified above to be

materially incomplete and misleading. Indeed, the Individual Defendants were required to,

separately, review JP Morgan’s analyses in connection with their receipt of the fairness opinion,

question JP Morgan as to its derivation of fairness, and be particularly attentive to the procedures

followed in preparing the Proxy and review it carefully before it was disseminated, to corroborate

that there are no material misstatements or omissions.

       48.     The Individual Defendants were, at the very least, negligent in preparing and

reviewing the Proxy. The preparation of a proxy statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Individual Defendants were negligent in choosing to omit material information from the Proxy or

failing to notice the material omissions in the Proxy upon reviewing it, which they were required

to do carefully as the Company’s directors. Indeed, the Individual Defendants were intricately

involved in the process leading up to the signing of the Merger Agreement, and preparation and

review of the Company’s financial projections.

       49.     Magnachip is also deemed negligent as a result of the Individual Defendants’

negligence in preparing and reviewing the Proxy.

       50.     The misrepresentations and omissions in the Proxy are material to Plaintiff, who

will be deprived of his right to cast an informed vote if such misrepresentations and omissions are

not corrected prior to the Shareholder Vote. Plaintiff has no adequate remedy at law. Only

through the exercise of this Court’s equitable powers can Plaintiff be fully protected from the

immediate and irreparable injury that Defendants’ actions threaten to inflict.




                                                 14
            Case 1:21-cv-03769-AT Document 1 Filed 04/28/21 Page 15 of 18




                                              COUNT II

  (Against the Individual Defendants for Violations of Section 20(a) of the Exchange Act)

          51.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          52.   The Individual Defendants acted as controlling persons of Magnachip within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Magnachip, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Proxy filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

          53.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

          54.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same.            The Proxy contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were thus directly involved in preparing this document.

          55.   In addition, as the Proxy sets forth at length, and as described herein, the Individual




                                                  15
            Case 1:21-cv-03769-AT Document 1 Filed 04/28/21 Page 16 of 18




Defendants were involved in negotiating, reviewing, and approving the Merger Agreement. The

Proxy purports to describe the various issues and information that the Individual Defendants

reviewed and considered. The Individual Defendants participated in drafting and/or gave their

input on the content of those descriptions.

          56.   By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

          57.   As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

          58.   Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                              COUNT III

  (Against the Individual Defendants for Breach of Fiduciary Duty of Candor/Disclosure)

          59.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          60.   By virtue of their role as directors and/or officers of the Company, the Individual

Defendants directly owed Plaintiff and all Company shareholders a fiduciary duty of

candor/disclosure, which required them to disclose fully and fairly all material information within

their control when they seek shareholder action, and to ensure that the Proxy did not omit any

material information or contain any materially misleading statements.

          61.   As alleged herein, the Individual Defendants breached their duty of


                                                  16
            Case 1:21-cv-03769-AT Document 1 Filed 04/28/21 Page 17 of 18




candor/disclosure by approving or causing the materially deficient Proxy to be disseminated to

Plaintiff and the Company’s other public shareholders.

       62.     The misrepresentations and omissions in the Proxy are material, and Plaintiff will

be deprived of his right to cast an informed vote if such misrepresentations and omissions are not

corrected prior to the Shareholder Vote. Where a shareholder has been denied one of the most

critical rights he or she possesses—the right to a fully informed vote—the harm suffered is an

individual and irreparable harm.

       63.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily enjoining Defendants and all persons acting in concert with them

from proceeding with the Shareholder Vote or consummating the Proposed Transaction, unless

and until the Company discloses the material information discussed above which has been omitted

from the Proxy;

       B.      Directing the Defendants to account to Plaintiff for all damages sustained as a

result of their wrongdoing;

       C.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

       D.      Granting such other and further relief as this Court may deem just and proper.

//

//




                                               17
         Case 1:21-cv-03769-AT Document 1 Filed 04/28/21 Page 18 of 18




                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: April 28, 2021                                  MONTEVERDE & ASSOCIATES PC

                                                       /s/ Juan E. Monteverde
                                                       Juan E. Monteverde (JM-8169)
                                                       The Empire State Building
                                                       350 Fifth Avenue, Suite 4405
                                                       New York, NY 10118
                                                       Tel: (212) 971-1341
                                                       Fax: (212) 202-7880
                                                       Email: jmonteverde@monteverdelaw.com

                                                       Attorneys for Plaintiff




                                                 18
